Judgment reversed on the law and complaint dismissed, with costs. The plaintiff, while upon the premises of the defendant, used as a factory for the manufacture of wax, received injuries by stepping into an unguarded vat containing hot water. Whether the status of the plaintiff was that of an invitee or a licensee when he entered upon the premises need not be determined, for his mission, whether personal or in the interest of the defendants, ended when he left the premises at the request of a workman to go on an errand for him. The accident occurred on his return and after an appreciable period of time and in one of the inner rooms of the defendants’ factory. He was, therefore, at the time a bare licensee, and for his injuries the defendants are not liable. (Fabisiak v. Empire Steel Partition Co., Inc., 228 App. Div. 665, affd., 255 N. Y. 593; Cusick v. Adams, 115 id. 55; Barrett v. Brooklyn Heights Railroad Co., 188 App. Div. 109; affd., 231 N. Y. 605.) Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.